UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6320



RONNIE MILLER, a/k/a Brian Coles,

                Plaintiff - Appellant,

          v.


WARDEN HINTON; CORRECTIONAL MEDICAL SERVICES; DIVISION OF
CORRECTION, defendants sued in official and individual
capacity; VALERIE MURRAY, LPN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:07-cv-00751-WDQ)


Submitted:   June 9, 2008                 Decided:   August 14, 2008


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronnie Miller, Appellant Pro Se. Rex Schultz Gordon, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Philip Melton
Andrews, Katrina J. Dennis, KRAMON & GRAHAM, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie Miller, a Maryland inmate, appeals a district

court    order    granting   summary    judgment   to   Warden     Hinton,   the

Division     of    Correction   (“DOC”)    and    the   Maryland    Reception,

Diagnostic       and   Classification   Center     (“MRDCC”),     Correctional

Medical Services (“CMS”) and employee Valerie Murray.                Miller, a

paraplegic confined to a wheelchair who uses a colostomy bag and

self-catherization for urinary bladder control, claimed he was not

provided     adequate     medical   care   in    violation   of    the   Eighth

Amendment’s prohibition against cruel and unusual punishment.                He

also claimed the MRDCC was not handicap accessible and he was

denied access to showers and recreation, in violation of the

Americans With Disabilities Act, 42 U.S.C. § 12131 (2000) (“ADA”)

and the Equal Protection Clause.             We affirm the order granting

summary judgment.

             We review de novo a district court’s order granting

summary judgment.        Dawkins v. Witt, 318 F.3d 606, 610 (4th Cir.

2003).     Summary judgment is appropriate when no genuine issue of

material fact exists and the moving party is entitled to judgment

as a matter of law.        See Fed. R. Civ. P. 56(c); Dawkins, 318 F.3d

at 610.    Summary judgment will be granted unless a reasonable jury

could return a verdict for the nonmoving party on the evidence

presented.       Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48.




                                     - 2 -
            To establish a prima facie case under Title II of the

ADA, Miller must show that:         (1) he has a disability; (2) he was

either excluded from participation in or denied the benefits of

some public entity’s services, programs, or activities for which he

was    otherwise    qualified;   and    (3)    such    exclusion,     denial    of

benefits, or discrimination was by reason of his disability.                   See

Constantine v. George Mason Univ., 411 F.3d 474, 498 (4th Cir.

2005); Baird v. Rose, 192 F.3d 462, 467 (4th Cir. 1999).                  States

are obligated to make “reasonable modifications” to enable the

disabled person to receive the services or participate in programs

or    activities.     42   U.S.C.   §   12131(2)      (2000).     A   reasonable

modification does not require the public entity to employ any and

all means to make services available to persons with disabilities.

Rather, the public entity is obligated to make those modifications

that do not “fundamentally alter the nature of the service or

activity of the public entity or impose an undue burden.”                Bircoll

v. Miami-Dade County, 480 F.3d 1072, 1082 (11th Cir. 2007).                    We

find the DOC and Hinton made reasonable modifications for Miller

during his temporary stay at the MRDCC.                He was not denied the

opportunity    to   receive   services,       such    as   conducting   personal

hygiene or engaging in recreation.

            Insofar as Miller may be claiming that the institution

denied him proper medical care by denying access to colostomy bags

and catheters, Miller failed to show he was treated in this manner


                                    - 3 -
because of his disability.    See Bryant v. Madigan, 84 F.3d 246, 249

(7th Cir. 1996) (holding that the ADA is not “violated by a

prison’s simply failing to attend to the medical needs of its

disabled prisoners.     No discrimination is alleged; Bryant was not

treated worse because he was disabled.”).

          With respect to his Equal Protection claim, Miller failed

to show he was being treated differently than similarly situated

inmates at the MRDCC.    See Morrison v. Garraghty, 239 F.3d 648, 654

(4th Cir. 2001).   Even if he was treated differently, there was a

rational basis for the manner in which he received services offered

by the MRDCC.   Klingler v. Director, Dep’t of Revenue, State of

Mo., 455 F.3d 888, 894 (8th Cir. 2006) (disparate treatment based

on disability is subject to the rational basis test).

          We further find Miller’s deliberate indifference claim

against Murray must fail because he failed to establish she was

deliberately indifferent to his serious medical needs.

          Accordingly, we find summary judgment was appropriate in

this case and affirm the district court’s order.      We deny Miller’s

motion for appointment of counsel.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                 - 4 -